Napton, J.,
delivered the opinion of the court.
In this case we see nothing calling for the interposition of this court. An injunction was granted by the circuit court against the appellant, Parker, for cutting and carrying away timber from a tract of land owned by the plaintiff and leased by them to the appellant. The testimony on the hearing, in relation to the waste, was ample and satisfactory. The answer in truth does not deny it, except in restricted and equivocal *537language. The only objection here, in addition to the sufficiency of the testimony, and this objection was not made in the court below, was that the complainants did not prove their title, but this was unnecessary as against their tenant.
Decree affirmed.